[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                              No. 08-14872                       APRIL 30, 2009
                          Non-Argument Calendar                THOMAS K. KAHN
                                                                    CLERK
                        ________________________

                 Agency Nos. A095-537-426, A095-537-427

XIMENA CLAVIJO AFANADOR,
JOSE MAURICIO MARTINEZ ANGARITA,

                                                                      Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (April 30, 2009)

Before TJOFLAT, DUBINA, and BARKETT, Circuit Judges.

PER CURIAM:

     Ximena Clavijo Afanador (Clavijo) and her husband, Jose Mauricio
Martinez Angarita, natives and citizens of Colombia, petition for review of the

Board of Immigration Appeals’s (BIA) dismissal of their appeal from the

Immigration Judge’s (IJ) denial of asylum and withholding of removal. They

argue that the IJ and BIA incorrectly determined that Clavijo’s testimony at the

asylum hearing was incredible.

      We review the BIA’s decision, except to the extent that it expressly adopts

the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Here, the BIA wrote a separate opinion that discussed several of the IJ’s specific

findings and concluded that the IJ had not erred in its adverse credibility

determination. Thus, we review the BIA’s decision and the underlying reasoning

of the IJ. “We will not reverse unless the record compels a contrary conclusion.”

De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1006 (11th Cir. 2008).

      Credibility determinations are reviewed under the substantial evidence

standard. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006). We may

not substitute our judgment for that of the factfinder when reviewing credibility

findings. Id. “Indications of reliable testimony include consistency on direct

examination, consistency with the written application, and the absence of

embellishments.” Id. Credible, uncorroborated testimony can be sufficient to

satisfy the applicant’s burden of proof of eligibility, whereas an adverse credibility

determination alone can be sufficient to support a denial of asylum. Ruiz, 440 F.3d
2
at 1255 (quoting Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)).

Once the factfinder has made an adverse credibility determination, the applicant

bears the burden of showing that the finding was not supported by specific, cogent

reasons or was not based on substantial evidence. Id. (quoting Forgue, 401 F.3d at

1287). If the applicant produces evidence in addition to her otherwise incredible

testimony, the factfinder has a duty to review that evidence and may not rely solely

on the adverse credibility determination in deciding whether to grant asylum. Id.

(quoting Forgue, 401 F.3d at 1287). The weaker the applicant’s testimony, the

greater the need for corroborating evidence. Yang v. U.S. Attorney Gen., 418 F.3d
1198, 1201 (11th Cir. 2005).

      In upholding the IJ’s adverse credibility determination, the BIA specifically

relied on Clavijo’s failure to mention two key parts of her claim – an attempted or

threatened rape and a shooting that resulted in the death of her co-worker – in her

asylum application. On appeal, Clavijo’s only argument regarding the adverse

credibility determination is that she was not given an opportunity to explain this

discrepancy. However, this contention is contradicted by the transcript of the

asylum hearing, which indicates that Clavijo was asked about the omission of this

information to which she responded that it was correct that her asylum application

omitted these key events. We also note that the documentary evidence that Clavijo

provided in support of her asylum claim did not provide information to corroborate
                                          3
her claims. Thus, the BIA’s affirmance of the adverse credibility determination is

supported by substantial evidence. The record does not compel the conclusion that

Clavijo’s testimony was credible.

      For the foregoing reasons, we deny the petition for review.

PETITION DENIED.




                                         4